KRAMER, Chief Judge,
with whom STEINBERG, Judge, joins, dissenting:
For the reasons that follow, we would reverse the December 1999 decision of the Board of Veterans’ Appeals (BVA or Board) that denied the appellant’s claim for an effective date earlier than January 2, 1997, for his service-connected disorder of the larynx (Decision 1) and would hold that he is entitled to a 1982 effective date and grant thereby the relief sought by the appellant on appeal. We, therefore, respectfully dissent. Moreover, as a consequence of that holding, it would be unnecessary to address the impact of the Veterans Claims Assistance Act of 2000, Pub.L. No. 106 — 475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), on the appellant’s claims of clear and unmistakable error (CUE), denied in the December 1999 BVA decision (Decision 2), because those claims, even if successful, could not result in an effective date earlier than 1982. Nevertheless, because the majority has addressed the VCAA with regard to Decision 2 and because we disagree with the majority’s decision in that regard, our dissenting views as to that matter are also set forth below.
I. BACKGROUND
During World War II, the appellant served on active duty (from February 1943 to November 1945) as a B-17 navigator-bombardier. Record (R.) at 28. He flew 29 combat missions and logged 275 combat hours. Id. In August 1944, his plane was shot down while he was engaged in high altitude precision bombing; he was captured by the Germans and held for nine months as a prisoner of war (POW). R. at 28; see also R. at 31, 313. In November 1945, he received an honorable discharge, with numerous military decorations, including the Distinguished Flying Cross, an Air Medal with 3 Oak Leaf clusters, and a Purple Heart. R. at 28, 31.
After his discharge from service, the appellant filed a claim with VA for service connection for, inter alia, a larynx disorder; that claim was denied by a VA regional office (RO) in 1965. R. at 289-90, 293. In March 1982, he submitted to the RO a letter indicating that he wished to reopen that disallowed claim and asserting, inter alia, that the malnutrition he had experienced as a POW had caused his larynx condition. R. at 295. The following month, he submitted to the RO medical records reflecting that, beginning in 1966, *181he had undergone treatment and surgeries for squamous cell carcinoma of the larynx. R. at 298-302. He was later scheduled for a YA compensation and pension examination and, prior to the examination, completed specified sections of a VA Report of Medical Examination For Disability Evaluation, in which he stated that his “sole purpose” for requesting the examination was to establish that his larynx condition was a result of the malnutrition that he experienced as a POW. R. at 308. That VA form contained the following instructions: “Do NOT take to private physician. Your medical exam[ination] will be accomplished in appropriate clinic(s) at this facility.” R. at 308. The report from the VA medical examination, which was conducted in June 1982, noted that the appellant had had a laryngectomy in 1977 and that his mouth and neck were free of tumors. R. at 312. The report does not contain an opinion as to the etiology of the appellant’s larynx condition. See R. at 308-12. Following that examination, the appellant sent to the RO a June 15, 1982, letter, stating that the examination “was in no way pertinent” to his claim. R. at 304.
The RO (without obtaining a medical opinion as to the etiology of the appellant’s condition) issued a decision in September 1982 denying his claim for service connection for a larynx condition. R. at 331. Later that month, the appellant sent to the RO a letter asserting: “[The June 1982 VA medical examination] in no way addressed the primary reason set forth in my application for [benefits]. I am a laryngectomee and wish[ ] to emphasize the fact that the condition which eventually led to the removal of my voice box in 1977 began when I suffered malnutrition [as a POW].” R. at 333-34. He also filed a Notice of Disagreement (NOD) as to the denial of his larynx-condition claim, asserting in that NOD, inter aha, that “VA completely failed to address the primary reason set forth in my application for benefits.” R. at 336. In April 1983, the RO granted service connection for malnutrition (based on a presumption created by the Former Prisoner of War Benefits Act of 1981, Pub.L. No. 97-37, 95 Stat. 935 (Aug. 14, 1981)) and continued the denial of service connection for his larynx condition. R. at 473-74.
Following a Board remand of his larynx-condition claim, VA, in June 1985, requested from the Armed Forces Institute of Pathology (AFIP) “an opinion as to the time of onset or probable duration of the malignancy or malignancies in question.” R. at 581. In a July 1985 response, Dr. E.M. Travers stated: “From our investigation of the information in Mr. Livesay’s claims folder[,] we would estimate that his laryngeal malignancy had its origin within two years of the positive biopsy material from the larynx obtained in October 1966.” R. at 585. In December 1985, the Board denied the appellant’s claim (R. at 609-20), and, in November 1987, the Board denied reconsideration of the 1985 BVA decision (R. at 688-97).
In March 1993, the appellant submitted to the RO a letter asserting that his larynx condition was the result of the malnutrition that he had experienced as a POW. R. at 772-79. He also stated that he had been hospitalized at a VA facility several times during the two years following his discharge from service and that “[t]o my knowledge I did not undergo any throat examination at any time while at the VA facility.” R. at 773. He further asserted that the VA medical examination conducted in 1982 had been “poorly conducted.” R. at 774. The RO responded that the prior Board decision was final and that he could submit new and material evidence if he wished to have his disallowed claim reopened. R. at 782.
*182After receiving further correspondence from the appellant, including a January 2, 1997, letter regarding his attempts to obtain benefits based on his POW experience, the RO notified the appellant that his claim would be processed as a claim for service connection secondary to smoking. R. at 826, 828. Following receipt of additional information from him regarding his smoking history, VA conducted a POW protocol examination in December 1997. R. at 845, 849-53. In the December 1997 report of that examination, the examiner opined:
The etiology of cancer of the larynx is likely to be moderated by his severe malnutrition and starvation while in the service. He did smoke also in the service and in the VA hospitals soon after that. It is more likely than not that these two factors, malnutrition, causing decreased immunity, and smoking in the service were the positive agents for his laryngeal cancer.
R. at 852. In March 1998, the RO awarded the appellant service connection for cancer of the larynx, status post laryngec-tomy, and assigned a 100% disability rating, effective January 2, 1997. R. at 871. In response, he filed an NOD, in which he argued that the effective date of the award should be the date of his 1982 application for service connection because “the condition I have today is no different from what it was in 1982.” R. at 878. After the RO issued a Statement of the Case (R. at 881-96), the appellant, in June 1998, submitted a VA Form 9, Appeal to the Board of Veterans’ Appeals (Form 9), in which he asserted that he had filed his claim in 1982 and that he had “always kept it open.” R. at 903.
In December 1999, the Board issued the decisions here on appeal. In Decision 1, the Board concluded that the December 1985 and November 1987 BVA decisions “are final” (R. at 21) and noted that “the effective date for a grant of service connection after a final disallowance shall be fixed in accordance with facts found, but shall not be earlier than the date of receipt of application therefor” (R. at 24). The Board found that “it is clear that [the appellant’s] ‘entitlement arose’ in the 1960s, when he was diagnosed with laryngeal cancer,” and stated that “[t]he main question, therefore, involves the date of receipt of the [appellant’s] claim for service connection.” R. at 23 (emphasis added). The Board then concluded that the award of service connection had been predicated on a claim to reopen that was received in January 1997 and that the appellant therefore was not entitled to an effective date prior to January 1997. R. at 25. In Decision 2, the Board denied the appellant’s CUE claims as to the 1985 and 1987 Board decisions. R. at 12.
II. ANALYSIS
A. Reversal
In Hayre v. West, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), in addressing Mr. Hayre’s argument that he was entitled to an earlier effective date because the RO in a prior (1972) adjudication stream had violated the duty to assist, held that “[a] breach of the duty to assist in which the VA failed to obtain pertinent [service medical records (SMRs)] specifically requested by the claimant and failed to provide the claimant with notice explaining the deficiency” would constitute a “grave procedural error” that would “vitiate[ ] the finality of an RO decision.” Hayre, 188 F.3d 1327, 1330-33 (Fed.Cir.1999). For the reasons set forth below, the Court should hold that the appellant in this case has established that VA’s failure to obtain, in connection with his 1982 claim for service connection, a medical opinion as to the etiology of his *183larynx condition, constitutes a “grave procedural error” as defined by the Federal Circuit in Hayre, and that the appellant is thereby entitled to a 1982 effective date.
Initially, it is notable that, on numerous occasions prior to the March 1998 RO decision (which assigned the January 1997 effective date), the appellant asserted that VA had failed to afford him an appropriate medical examination with regard to his 1982 claim. See, e.g., R. at 304, 333, 774. In response to the March 1998 RO decision, the appellant filed an NOD, in which he stated that he was entitled to a 1982 effective date because his condition was the same in 1982 as it was in 1998. He further asserted in his June 1998 Form 9 which was filed within one year after the RO’s decision (see 38 U.S.C. § 7105(b)(1)) that his “claim was filed in 1982” and that he had “always kept it open.” R. at 903. Because this Court has jurisdiction over all issues that are “appropriately identified [from] the radix of his [NOD],” Collaro v. West, 136 F.3d 1304, 1310 (Fed.Cir.1998), the Court should preliminarily conclude that the appellant has filed an NOD that confers jurisdiction over his assertion of Hayre grave procedural error. Cf. Hayre v. Principi 15 Vet.App. 48, 51-52 (2001) (noting that “finality of the 1972 adjudication was never an issue which was raised before the BVA or this Court”; and holding that 1993 NOD as to a claim that “in no way ... purported to challenge the ‘issue of the finality’ of the 1972 adjudication” did not confer jurisdiction over asserted grave procedural error).
As to the merits of the appellant’s assertion of a Hayre error, the regulations extant in 1982 provided:
Prisoners of War. Where disability compensation is claimed by a former prisoner of war, omission of history or findings from clinical records made upon repatriation is not determinative of service connection, particularly if. evidence of comrades in support of the incurrence of the disability during confinement is available. Special attention will be given to any disability first reported after discharge, especially if poorly defined and not obviously of intercurrent origin. The circumstances attendant upon the individual veteran’s confinement and the duration thereof will be associated with pertinent medical principles in determining whether disability manifested subsequent to service is etiologically related to the prisoner of war experience.
38 C.F.R. § 3.304(e) (1981) (latter emphasis added). Because the appellant claimed that his larynx condition was related to the malnutrition that he experienced as a POW and because, under § 3.304(e), VA was required to consider whether that claimed disability was “etio-logically related” to his POW experience, it was incumbent upon VA to obtain, prior to its adjudication of his 1982 claim, a medical opinion addressing whether the appellant’s larynx condition was etiologically related to his POW experience. See Hayre, 188 F.3d at 1331 (finding that “VA’s obligation to assist claimants ... had existed in 38 C.F.R. § 3.103(a) since July 18, 1972”); Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (in reaching medical conclusions, Board may consider only independent medical evidence, rather than relying on its own medical conclusions, to support its findings). At the time that the Board denied his 1982 claim (R. at 609, 688), there was no medical evidence regarding the etiology of his claimed disability. See infra Part II.B. Moreover, despite the appellant’s specific request for an etiology opinion and his numerous statements, that such an opinion had not yet been provided, and despite the special emphasis that Congress had placed on VA’s assisting former POWs, given “the problems encountered by for*184mer [POWs] in their efforts to prove service connection for disabilities attributable to the conditions of their captivity and imprisonment,” H.R.Rep. No. 97-28, at 5 (1981), reprinted in 1981 U.S.C.C.A.N. 1410, 1412, neither the RO nor the Board ever notified him that such an examination would not be provided by VA. See also 127 Cong. Rec. 11,420, 11,423 (1981) (statement of Sen. Simpson: “Over the years, these former [POWs] have reported that their claims for compensation have often been unfairly denied by [VA] due to lack of solid medical evidence.”); S.Rep. No. 95-1054 (1978), reprinted in 1978 U.S.C.C.A.N. 3465, 3493 (“conditions which may have seemed relatively minor at the time of repatriation may have become progressively debilitating[, and t]hus, thirty years later, a former POW suffering from a debilitating disease that may well have resulted from his ... internment, may encounter extreme difficulty in proving service connection”); H.R.Rep. No. 91-1166, at 5 (1970), reprinted in 1970 U.S.C.C.A.N. 3723, 3727 (“Because of the conditions of their captivity and the kinds of long-range harm that may have been caused, it is sometimes difficult for a former [POW] to establish, some time after the completion of his military service, that a disability ... is related to his military service.”). To the contrary, on the same form on which the appellant had stated that he was requesting a VA examination for the “sole purpose” of establishing a causal link between his POW experience and his larynx condition, the RO notified him that “Your medical exam[ination] will be accomplished in appropriate clinic[s] at this [VA] facility” and that he should “NOT” take that form to a private physician. R. at 308. Furthermore, when the appellant was eventually provided with an etiology opinion, nearly 15 years later, the examiner determined that there was a causal relationship between the malnutrition he experienced in service and his larynx condition (R. at 852), and the appellant was shortly thereafter awarded service connection (R. at 871).
Under these circumstances, the Court should hold that VA’s error in failing to obtain an etiology opinion before adjudicating the appellant’s 1982 claim constituted a “grave procedural error” within the meaning of Hayre, thereby rendering non-final the 1985 and 1987 BVA decisions that denied that 1982 claim. We should thus reverse the BVA’s determination in the decision on appeal (Decision 1) that the 1985 and 1987 BVA decisions were final. Moreover, considering that the Board has already determined that “ ‘entitlement arose’ in the 1960s, when [the appellant] was diagnosed with laryngeal cancer” (R. at 23), we should also hold that the appellant is entitled to a 1982 effective date based on the date of his 1982 claim. See 38 U.S.C. § 5110(a) (“Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim[ or] a claim reopened after final adjudication ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.”); Hazan v. Gober, 10 Vet.App. 511, 520 (1997) (for effective date purposes, “the application ... must be an application on the basis of which the [benefits were] awarded”); 38 C.F.R. § 3.400 (2000); cf. Lalonde v. West, 12 Vet.App. 377, 381 (1999) (date of application that resulted in final denial could not serve as basis for effective date of subsequent award of service connection). Such a result would seem compelled on this record by the repeated injunctions from the Federal Circuit that we must always bear in mind the pro-claimant nature and purpose of the VA adjudication system. See, e.g., Elkins v. Gober, 229 F.3d 1369, 1376 (Fed. *185Cir.2000); Nolen v. Gober, 222 F.3d 1356, 1361 (Fed.Cir.2000); Hensley v. West, 212 F.3d 1255, 1262 (Fed.Cir.2000); Hayre, 188 F.3d at 1333-34; Glover v. West, 185 F.3d 1328, 1332 (Fed.Cir.1999), cert. denied, 529 U.S. 1108, 120 S.Ct. 1960, 146 L.Ed.2d 792 (2000); Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir.1998).
B. Majority’s Hayre Analysis
As to the majority’s analysis of the appellant’s assertion of Hayre grave procedural error, initially we note that the majority (in its discussion as to Decision 1) states that that assertion was raised for the first time on appeal to this Court and that the Court thus “declines to consider this argument at this time.” Ante at 173. The majority notes that “[t]he appellant is free to proffer his arguments to the Board on remand, for consideration by the agency in the first instance.” Id. However, in its discussion as to Decision 2, the majority then holds that, with respect to the appellant’s 1982 claim, VA was not required to provide him with “an opinion as to etiology” and that, if VA was required to provide an etiological opinion, “the appellant ... has not demonstrated that the examination was ... inadequate.” Ante at 176. The majority’s conclusions on these issues effectively decide that no Hayre grave procedural error exists here. Thus, even though the majority takes the position that the appellant has not yet raised to VA a contention of Hayre error, the majority has already made a decision adverse to the appellant with respect to that contention, thereby eliminating the appellant’s ability to succeed as to such error before VA, despite the majority’s “free to proffer” invitation to the contrary. See 38 U.S.C. §§ 511(a), 7104; see also Allen v. Principi, 237 F.3d 1368, 1372-74 (Fed.Cir.2001) (holding that, although Federal Circuit generally does not have jurisdiction to review remand by this Court, Federal Circuit has jurisdiction where this Court’s decision would effectively foreclose Board from considering issue and that issue might evade review by Federal Circuit); In re Fee Agreement of Smith, 10 Vet.App. 311, 314 (1997) (Court decision was “law of the case”; Board on remand was not free to do anything contrary to that decision).
Moreover, as discussed above, we disagree with the majority’s determination that in 1982 there was no requirement for VA to afford the appellant an etiological opinion. Admittedly, the pertinent language of 38 C.F.R. § 3.304(e) (1981) could be read as expressed in terms of adjudicatory requirements, rather than evidentia-ry-development requirements. Id. (“The circumstances attendant upon the individual veteran’s confinement and the duration thereof will be associated with pertinent medical principles in determining whether disability manifested subsequent to service is etiologically related to the prisoner of war experience.”). However, that regulation required VA to render a medical conclusion as to whether a “disability manifested subsequent to service is etiologically related to the [POW] experience,” 38 C.F.R. § 3.304(e) (1981), and the Board must support its medical conclusions with medical evidence, not its own medical conclusion, see Allday v. Brown, 7 Vet.App. 517, 527 (1995); Colvin, supra. Consequently, in order to fulfill its adjudicatory responsibilities under that regulation, VA was required, before it adjudicated the 1982 former-POW claim, to obtain a medical opinion addressing whether there was a causal relationship between the POW experience and the claimed condition. See H.R.Rep. No. 91-1166 (1970), reprinted in U.S.C.C.A.N. 3723, 3728 (Explanation of the Bill; “The Committee is highly sympathetic with the problems of former [POWs] and wishes to stress its desire that [VA] administer this provision of law [Pub.L. *186No. 91-376, § 3, 84 Stat. 787, 788-89 (1970) (adding 38 U.S.C. § 1112(b) former-POW presumption)], as well as all existing laws and regulations on the subject, in the most liberal fashion possible”); S.Rep. No. 91-784, at 4 (1970), U.S.Code Cong. & Admin.News 1970, pp. 3723, 3735 (quoting testimony of VA Chief Benefits Director: “Our regulations also attempt to treat former [POWs] liberally. Physical examinations are particularly thorough, searching for disabilities common to prisoners of war even when they are not complained of ...”).
As to the majority’s conclusion that VA “appears to have fulfilled any duty [it] may have had [to obtain an etiology opinion] with respect to [the appellant’s] 1982 claim,” ante at 176, we note that the medical evidence upon which the majority relies in reaching that conclusion (R. at 312-25, 580-81) does not contain any opinion as to the etiology of the appellant’s larynx condition. Rather, that AFIP opinion addresses only the date of onset of his larynx condition' — that is, it provides evidence only as to the time frame for the manifestation of the cancer, not as to the causative factors for that cancer. See R. at 312 (examiner noted that appellant had undergone laryngectomy in 1977), 585 (AFIP’s Dr. Travers opined that appellant’s “laryngeal malignancy had its origin within two years of the positive biopsy material from the larynx obtained in October 1966”). Indeed, the AFIP was specifically requested to opine only as to the “time of onset or probable duration of the malignancy or malignancies in question.” R. at 581. Moreover, in his report, Dr. Travers did not mention or address the appellant’s POW experience or the malnutrition that he experienced as a POW. See R. at 584-85. This medical evidence, which clearly does not address whether there was a causal relationship between the appellant’s POW experience (including his service-connected malnutrition) and his larynx condition, cannot be considered to have fulfilled an obligation to this former POW to obtain an etiology opinion. The point here is not what such an opinion would have concluded in 1982 but whether it was a grave procedural error in violation of the applicable regulatory duty owed this former POW not to obtain such an opinion regardless of the outcome of the process — just as it was such an error in Hayre not to obtain the requested SMRs even though “Mr. Hayre cannot prove that [they] would manifestly change the outcome of the 1972[RO] decision.” Hayre, 188 F.3d at 1327.
The majority also suggests that no Hayre error exists because an asserted breach of the duty to assist based on an inadequate medical examination cannot constitute “grave procedural error.” Ante at 173 (citing Cook v. Principi, 258 F.3d 1311 (Fed.Cir.2001), for proposition that Federal Circuit “declined] to extend Hayre’s ‘restricted ruling to cover an asserted breach of the duty [to assist] where [the appellant alleges that] the medical examination he received was inadequate’ ”). However, the asserted error in this case is not that VA provided an inadequate medical examination; rather, the asserted error is that VA failed to provide to a former POW a medical opinion addressing whether his larynx condition was etio-logically related to his POW experience. Moreover, determining that such an opinion was not obtained (until 1997) requires an examination of only objective facts; it does not involve the type of subjective judgments that were involved in Cook, 258 F.3d at 1314-15 (Federal Circuit declined to extend Hayre to “significantly different” situation where appellant alleged that medical examination was inadequate because it “was not detailed or extensive enough”; and stated that determining *187whether there had been grave procedural error in Hayre “dealt with wholly objective issues,” whereas Cook’s contention involved “almost entirely matters of judgment”).
C. VCAA
With regard to the VCAA, as noted at the outset, under the analysis set forth in Part H.A., supra, the appellant would receive a 1982 effective date, and there would thus be no need to address the appellant’s other arguments or the possible impact of the VCAA on his claims. However, the majority reaches those issues and holds that “the VCAA is not applicable to the appellant’s allegations of CUE in the 1985 and 1987 BVA decisions.” Ante at 178.
We express our strong disagreement with the majority’s VCAA analysis because we continue to believe that the Court should remand CUE claims in light of the VCAA and the Court’s analysis in Holliday v. Principi, 14 Vet.App. 280, 286-90 (2001), recons. denied, 14 Vet.App. 327, 328-29 (2001). That is, the Secretary and not the Court should decide in the first instance the applicability of the VCAA to the appellant’s claims. See Holliday, 14 Vet.App. at 290. Instead of remanding for the Secretary to make this determination initially, the majority, in essence, is creating here, without waiting for legally promulgated regulations, its own restrictive regulation, which provides that the VCAA does not apply to CUE claimants.
In concluding that “the VCAA is not applicable to the appellant’s allegations of CUE,” ante at 178, the majority relies primarily on (1) the organization of title 38, United States Code, in combination with the definition of “claimant” under VCAA § 2, and (2) regulations and caselaw regarding CUE claims. We find the majority’s reasoning in both regards to be unpersuasive.
As to the organization of title 38, the majority concludes that “[a] litigant alleging CUE is not pursuing a claim for benefits pursuant to [parts II (General Benefits) and III (Readjustment and Related Benefits) of title 38, U.S.Code]”; that the term “claimant” as defined by section 2 of the VCAA includes only persons seeking benefits under parts II and III; and that the VCAA thus does not apply to CUE litigants. Ante at 178-79. It is significant to note, however, that the VCAA amends chapter 51 of part IV (General Administrative Provisions), which governs all “Claims, Effective Dates, and Payments.” Had Congress wanted to restrict the duty-to-assist and notification provisions amended by the VCAA to apply only to parts II and III of title 38, it could have codified them in those parts, as opposed to the “General Administrative Provisions” part. Moreover, to hold, as the majority has done, that the provisions of the VCAA are not applicable to CUE claims leads to a particularly anomalous result considering that 38 U.S.C. § 5109A, which provides the statutory authority for CUE attacks against RO decisions, is itself contained in chapter 51. Thus, under the majority’s construct, the VCAA provisions amending chapter 51 would not apply to another section contained in that same chapter.
Finally, 38 U.S.C. § 5100, as added to title 38 by the VCAA, provides: “For purposes of this chapter, the term ‘claimant’ means any individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary.” VCAA § 2. There is nothing in that language that purports to limit the definition of “claimant” to an individual seeking a particular category of benefits and, indeed, the two CUE provisions themselves provide that a person who requests a CUE *188determination is “the claimant.” 38 U.S.C. §§ 5109A(c) (“Review to determine whether [CUE] exists in a case may be instituted by the Secretary on the Secretary’s own motion or upon request of the claimant.”), 7111(c) (“Review to determine whether [CUE] exists in a case may be instituted by the Board on the Board’s own motion or upon request of the claimant.”).
In this regard, it appears to us that the majority’s construction of the term “claimant” is taking the Court on a journey similar to that which the Federal Circuit saw fit to terminate in D’Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000). See Laman v. West, 11 Vet.App. 80 (1998) (en banc) (because appellant could not show veteran status, VA had no obligations to him), overruled by D’Amico, supra; Sarmiento v. Brown, 7 Vet.App. 80, 83-84 (1994) (holding that, because service department was unable to verify service that would make individual seeking benefits a veteran eligible for VA benefits, he “never attainted] the status of claimant” and therefore duty to reopen under 38 U.S.C. § 5108 was never triggered), overruled by D’Amico, supra; H.R.Rep. No. 106-781, at 9 (2000), U.S.Code Cong. & Admin.News 2000, pp. 2006, 2011-12 (stating that purpose of defining “claimant” in new section 38 U.S.C. § 5100 is to ensure that Secretary will provide duties to persons whose status as veteran is not yet determined); see also D’Amico v. West, 12 Vet.App. 357, 357-62 (1999) (en banc order) (Steinberg and Kramer, JJ., dissenting from denial of en banc decision); Laman, 11 Vet.App. at 86-91 (Kramer and Steinberg, JJ., concurring in part and dissenting in part); Sarmiento, 7 Vet.App. at 86-89 (Kramer, J., concurring in the result) (discussing Glynn v. Brown, 6 Vet.App. 523 (1994), McGinnis v. Brown, 4 Vet.App. 239 (1993), and Aguilar v. Derwinski, 2 Vet.App. 21 (1991)). Once again, a majority of this Court, despite the Federal Circuit’s admonition to the contrary, is attempting to create out of whole cloth a restricted definition of “claimant” that eliminates duties otherwise owed by the Secretary. See D’Amico, 209 F.3d at 1326 (noting that “[t]he Laman court did not rely on any statutes or regulations to support its position”).
As to the second basis for the majority’s VCAA holding, the majority concludes that “[t]he regulations promulgated by the Secretary regarding claims of CUE in final BVA decisions,” 38 C.F.R. §§ 20.1400-1411 (2000), and a Federal Circuit opinion dealing with those provisions, Disabled American Veterans v. Gober, 234 F.3d 682, 702-04 (Fed.Cir.2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001), support the conclusion that CUE claims are not claims for benefits. Ante at 179. However, contrary to the majority’s contentions, these authorities do not state or imply that CUE claims are not “claims for benefits”; rather, they provide only that CUE claims are claims for benefits that do not generally require evidentiary development. See 38 C.F.R. § 20.1411(c) (“motion under this subpart is not an application for benefits subject to any duty associated with 38 U.S.C. § 5103(a)” (emphasis added)), (d) (“motion under this subpart is not a claim for benefits subject to the requirements and duties associated with 38 U.S.C. § 5107(a)” (emphasis added)); see also Disabled American Veterans, 234 F.3d at 704 (stating that pre-VCAA statutory provisions relating to submission of evidence (38 U.S.C. §§ 5103(a), 5107(a)) would not apply to CUE claim, which does not involve submission of new evidence). Moreover, in regard to that Federal Circuit opinion, the Federal Circuit stated that it would “only address those challenges that were briefed”; addressed challenges to the validity of 38 C.F.R. § 20.1411(c) and (d) under the pre-VCAA versions of 38 U.S.C. §§ 5103(a) *189and 5107(a) but recognized that those provisions had been amended by the VCAA; and recognized that evidence that was constructively before VA must be added to the record when considering certain CUE claims. Disabled American Veterans, 234 F.3d at 688 n. 3, 696 & n. 6, 704 & nn. 11-12.
III. CONCLUSION
Given the appellant’s exemplary war record and incarceration as a POW, his advanced age and 100% disabling service-connected condition, the almost two decade duration of his claim, and the pro-claimant nature and purpose of the VA adjudication system, it would not be surprising if, upon appeal to the Federal Circuit, that court expeditiously would reverse the majority opinion with a direction to award the benefits the appellant seeks. See Fed. R.App. P. 2 (“On ... a party’s motion, a court of appeals may — to expedite its decision or for other good cause — suspend any provision of these rales.... ”).